Order entered July 8, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00143-CR

                              TORRY GOODSON, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F13-62599-K

                                        ORDER
      The Court GRANTS appellant’s July 2, 2015 motion to substitute counsel.

      We ORDER the Clerk of the Court to list Jeffery P. Buchwald as appellate counsel.


                                                   /s/   ADA BROWN
                                                         JUSTICE